Citation Nr: 0030881	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  92-22 957	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for a 
cervical spine disorder.

2.  Entitlement to a rating higher than 20 percent for 
residuals of a gunshot wound to the low back.

3.  Entitlement to a rating higher than 10 percent for tinea 
versicolor.

4.  Entitlement to a rating higher than 70 percent for post-
traumatic stress disorder (PTSD).

5.  Entitlement to an effective date earlier than June 22, 
1993 for the award of service connection and compensation for 
PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from May 1974 to May 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal, in part, from a September 1990 rating 
decision by the RO which denied an increase in a 10 percent 
rating for service-connected residuals of a gunshot wound to 
the low back, and denied an increase in a noncompensable 
rating for service-connected tinea versicolor.  In June 1991, 
the RO granted service connection and a 10 percent rating for 
a cervical spine disorder, and the veteran appealed for a 
higher rating.  In March 1994, the Board remanded these 
issues to the RO for further development.  

In February 1995, the RO assigned a higher rating of 30 
percent for the cervical spine disorder, and it assigned a 
higher rating of 10 percent for tinea versicolor.  

The appeal further arises from an August 1995 RO rating 
decision which granted service connection for PTSD and 
assigned a 30 percent rating, effective from June 22, 1993.  
The veteran appealed for a higher rating and an earlier 
effective date for the award of service connection and 
compensation for PTSD.  In May 1999, the RO increased the 
rating for PTSD to 70 percent, effective from June 22, 1993.  

In a December 1999 rating decision, the RO determined that an 
April 1977 rating decision was clearly and unmistakably 
erroneous with respect to the rating assigned for the 
veteran's service-connected residuals of a gunshot wound to 
the low back, and the RO assigned a higher rating of 20 
percent for the condition, effective the date following the 
veteran's separation from service.  

The veteran has not indicated he is satisfied with higher 
ratings assigned by the RO, and thus the claims are still on 
appeal.  AB v. Brown, 6 Vet.App. 35 (1993).


REMAND

In March and April 1995, the veteran indicated he wanted a 
hearing before a Board member sitting at the RO (i.e., Travel 
Board hearing) pertaining to his claims for higher ratings 
for a cervical spine disorder, residuals of a gunshot wound 
of the low back disorder, and tinea versicolor.  In March 
1996, the veteran requested a Travel Board hearing pertaining 
to his claims for a higher rating for PTSD and for an earlier 
effective date for the award of service connection and 
compensation for PTSD.  The RO never addressed the veteran's 
request for a Travel Board hearing.  Due process requires 
that the veteran be scheduled for a Travel Board hearing.  
Such hearing must be scheduled by the RO.  38 U.S.C.A. § 7107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 19.75, 19.76, 20.703, 
20.704 (2000).

Accordingly, the case is remanded for the following action:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should 
be returned to the Board, in accordance 
with appellate procedures.



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



